Citation Nr: 1109699	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the cervical spine, status post cervical diskectomy with allograft interbody fusion of C5-6 and C6-7, to include whether a separate compensable rating is warranted for C6-7 radiculopathy ("cervical spine disability"). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 Decision Review Officer (DRO) decision of the RO, which awarded service connection for DDD of the cervical spine with left C6-7 radiculopathy.  An initial 10 percent rating was assigned effective in September 2005.  

The Board notes the Veteran additionally appealed the June 2006 rating decision, which denied a rating in excess of 10 percent for the service connected left acromioclavicular joint arthritis and determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for lumbar disc disease.  The Veteran subsequently withdrew these appeals in March 2008.  As such, they are no longer in appellate status.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  The transcript has been associated with the claims folder.

The Veteran submitted additional evidence after the April 2010 Supplemental Statement of the Case (SSOC) was issued.  He waived initial RO consideration of the newly submitted evidence, and as such, it was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim.

Notably, a remand is necessary in order to afford the Veteran a VA examination in connection with the claim.  38 U.S.C.A. § 5103A (d).  

In an August 2008 statement the Veteran maintained that his neck condition "continue[d] to get worse."  See VA Form 21-4142.  During the January 2011  Board hearing, the Veteran testified that his symptomatology had worsened, to include radiating pain and numbness in the left arm and fingers, difficulty moving, and problems bending.  

The last VA spine examination was conducted in August 2007, more than three years ago.  However, the Board cannot ascertain to what extent the cervical spine disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in August 2007, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Board would additionally note the Veteran's disability has been classified as DDD with radiculopathy.  The Veteran maintains that a separate rating for radiculopathy of the cervical spine is warranted.  This matter is considered part of the claim for a higher initial rating for the cervical spine as the General Rating Formula for Diseases and injuries of the Spine allow for the evaluation of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  Such must be addressed in readjudication of the Veteran's claim for a higher initial rating.  38 C.F.R. § 19.31.

Finally, ongoing VA medical records pertinent to the issue should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to obtain any outstanding VA medical records pertinent to the claim for increase.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  After the receipt of any additional medical records requested in accordance with this remand, the RO should schedule a VA orthopedic examination to ascertain the current nature and severity of the service connected cervical spine disability.  If a neurological examination is necessary to assess any neurological symptoms associated with the service-connected condition, to include C6-7 radiculopathy, one should be provided.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed, to include any x-rays or magnetic resonance imaging studies if deemed necessary by the examiner for the evaluation of the Veteran under the rating criteria.  The examiner must set forth the complete rationale for all opinions expressed. 

The examiner should provide data as to the range of motion for the cervical spine, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  In addition, if applicable, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an initial rating in excess of 10 percent for the service-connected cervical spine disability, including whether a separate compensable rating is warranted for C6-7 radiculopathy, in light of all pertinent evidence, to include evidence submitted after the April 2010 Supplemental Statement of the Case (SSOC) was issued, and legal authority.  The adjudication of the claim for a higher initial evaluation should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate and whether assignment of a higher rating on an extraschedular basis is warranted under 38 C.F.R. § 3.321(b)(1).  See Fenderson v. West, 12 Vet. App 119 (1999).   If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a fully responsive SSOC and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


